Exhibit 10.24 February 24, 2016 William F. Doyle c/o WFD Ventures 1500 Broadway 29th Floor New York, NY10036 Re:Amendment No. 2 to Consulting Services Agreement dated June 24, 2014 Dear Mr. Doyle: This letter (“Amendment”) is to confirm our understanding concerning an amendment to be made with respect to the Consulting Services Agreement dated as of the 24th day of June 2014 (the “Agreement”), between NovoCure Limited (“Company”) and William F. Doyle (“Consultant”).All terms not otherwise defined herein are used as defined in the Agreement. The purpose of this Amendment is to extend the term of the Agreement. The Agreement is hereby amended as follows: 1. The parties hereby agree to extend the term of the Agreement for one (1) year commencing as of January 1, 2016 and continuing through December 31, 2016. 2. Except as amended hereby, the Agreement remains in full force and effect. If the foregoing accurately reflects your understanding as to these matters, please indicate your agreement in the space provided below, and return one fully-executed original to me. Very truly yours, /s/ Asaf Danziger Asaf Danziger
